        Case 1:18-cr-00364-PGG          Document 389       Filed 11/20/19    Page 1 of 1




                                        LISA SCOLARI
                                        Attorney at Law
                                  20 Vesey Street, Suite 400
                                  New York, New York 10007
                                   lscolarilaw@earthlink.net
TEL 212-227-8899                                                            FAX 212-964-2926
                                       November 20, 2019
Hon. Paul G. Gardephe
United States District Court
40 Foley Square
New York, N.Y. 10007
                                 Re: United States v. Kennedy Noel,
                                      18 Cr. 364 (PGG)
Your Honor:
        I write to request that the Court approve a temporary lifting of Kennedy Noel's release
conditions so that he may obtain a passport and travel to Mexico. In January of this year, Mr.
Noel signed a deferred prosecution agreement and began a six month period of pretrial
supervision. On August 20, 2019 Pretrial Officer Lea Harmon submitted a report indicating that
he had completed the pretrial period but that his compliance had been marginal. Specifically, Mr.
Noel had tested positive for marijuana once in April, had been placed on random drug testing
and between April and July missed five random drug tests. Apparently Mr. Noel made up the
tests when called to do so and did not test positive again.
        Ms. Harmon deferred the decision as to whether to grant Mr. Noel a dismissal to the
government. Mr. Noel was told that he no longer had to report to pretrial and mistakenly
believed that his case was over. The pretrial report was never acted upon and Mr. Noel's case
has not been resolved. Thinking that his case was over, Mr. Noel paid for a trip to Cancun
Mexico and applied for a passport. Pretrial was notified of the passport application and Mr. Noel
was told that his case had not been resolved.
        Since this occurred, pretrial has submitted a revised report recommending that Mr. Noel's
case be dismissed. Kyle Wirshba, Esq. has indicated that the U.S. Attorney's Office will attempt
to resolve Mr. Noel's situation expeditiously. However, it is not clear that will happen in time for
Mr. Noel to obtain his passport and travel.
        Therefore, I request that the Court authorize Mr. Noel to get his passport and travel to
Cancun Mexico from November 28, to December 6, 2019. Kyle Wirshba, Esq. and Pretrial
Officer Leah Harmon consent to Mr. Noel obtaining his passport. Pretrial has no objection to Mr.
Noel's travel and Mr. Wirshba defers to pretrial's position.

                                      Respectfully,
                                      Zoo, halon,
                                      Lisa Scolari
SO ORDERED:

    [p./ex.=
HON. PAUL G. GARDEPHE

             /\.21,,26/9
